Citation Nr: 9908338	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran had active service from May 1942 to November 
1945, and he died on February [redacted], 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri denying, in pertinent part, the veteran's claim of 
entitlement to service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1. During the veteran's lifetime, service connection had been 
established for shell
fragment wounds of the left hand and knee and Post-Traumatic 
Stress Disorder
(PTSD).

2. The veteran's death certificate shows he died in February 
1998 of pneumonia.

3. There is no medical evidence of record that demonstrates 
that the veteran's
death was caused by a disability of service origin, or that a 
disability of service origin substantially or materially 
contributed to the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991).  A service-connected disorder is one that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).

However, before reviewing the merits of any claim, the 
initial question that must be considered is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For the appellant's claim for service connection for the 
cause of the veteran's death to be well grounded, the 
disability that caused the veteran's death must be shown to 
have been related to the veteran's period of service.  There 
must be competent evidence of a nexus or relationship between 
the inservice injury or disease and the veteran's death.  The 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).  

In this case, the evidence clearly shows that the veteran 
died of pneumonia.  The death certificate shows that the 
immediate cause of the veteran's death was pneumonia.  The 
death certificate further lists Alzheimer's disease as 
another significant condition that contributed to death but 
did not result in the underlying cause.  The appellant 
contended in a May 1998 statement that the veteran's death 
was caused by the stress he experienced during World War II.  
However, there is no medical opinion that suggests that the 
veteran's pneumonia or Alzheimer's disease had any nexus or 
relationship to the veteran's period of military service.  
The Board here notes the opinions of Michael B. Wooten, M. D.  
Dr. Wooten has opined throughout the file that many of the 
veteran's disorders were linked to his period of active 
service.  However, Dr. Wooten has not opined that the 
veteran's pneumonia, or the Alzheimer's disease were related 
etiologically to his period of active service.  

After a careful review of the clinical evidence in the claim 
file, the Boards finds no medical evidence that the veteran's 
cause of death, pneumonia, is linked to his period of active 
service.  There is further no medical evidence that the 
veteran's Alzheimer's disease was linked to his period of 
service.  The bulk of the medical evidence here concerns the 
veteran's difficulties with heart disease during the latter 
part of his life.  The Board does acknowledge the contentions 
of the appellant concerning her belief that the veteran's 
death was related to service or his service connected PTSD.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the 
appellant possesses the medical training and expertise 
necessary to render a cause of the veteran's death, her lay 
statements alone cannot serve as a sufficient predicate upon 
which to find the claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Accordingly, the Board finds that the appellant's claim for 
the cause of the veteran's death is not well grounded in the 
absence of medical evidence which relates the pneumonia or 
Alzheimer's disease that caused the veteran's death to his 
period of active service.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals
